Mr. Presiding Justice Freeman delivered the opinion of the court. It is contended in behalf of plaintiffs in error that the court erred in denying their motion to dismiss the petition for want of jurisdiction. It is claimed that mandamus will not lie to compel a canvass of returns after the canvassers have once performed that duty, even though they may have erred in rejecting what should have been counted. The motion to dismiss was based upon a copy of the proceedings of the plaintiffs in error as president, board of trustees and clerk of said village at a meeting held for the purpose of canvassing the returns of said election. It was there ordered, “ that the minutes of this meeting be made to show the canvass of the returns and ballots and evidence of fraud and the finding of the board,” said finding being that plaintiff in error Holt received “ 32 legal votes for president ” and that relator Lenzi “received 12 legal votes.” The same result was reached as to the rest of the two opposing tickets by disregarding votes claimed to be illegal and declaring elected persons appearing on the face of the return to have received a minority of the votes cast. These persons were then inducted into office. It appears from this showing that the plaintiffs in error undertook to go behind the returns, whether these were regular or not. The statute makes it the duty of the board of trustees to “ examine and canvass ” the returns. (R. S., Chap.. 24, Sec. 57.) In this case they went further and undertook to canvass the ballots which they had no authority to examine. The motion to dismiss for want of jurisdiction having been overruled, evidence was introduced tending to show that at the close of the polls on the day of election the votes rvere canvassed and counted by the judges of election and the returns showing the result were duly made out and signed by all the judges and clerks. The poll book containing the names of the voters and the certificate of the judges to the result were introduced in evidence and are preserved in the record. The certificate appearing therein, signed by the judges of election, are as follows: “ At an election held at Hodgkins, in the village hall, in the county of Cook and State of Illinois, on the 17th day of April, in the year of our Lord one thousand nine hundred (1900), the following named persons received the number of votes - annexed to their respective names,'for the following described offices, to wit: [[Image here]] After the introduction of this evidence by the relator the plaintiffs in error filed an amended answer. In this it is averred that the relator, and twenty-four others mentioned by name, conspired to carry the election in question by fraud; that only two of these were residents of the village, but that the votes of the others were all “ sworn in ” upon affidavits made by the relator; that said persons were armed, displajmd and fired off revolvers for the purpose of intimidating the judges of election, and made threats pursuant to such alleged conspiracy; and that the relator is a defaulter to the village, in arrears for taxes, conducts a saloon, and has refused to pay a license fee. There is in this evidentlv no warrant for the conduct of the plaintiffs in error in refusing to consider the returns made to them by the judges of election, and undertaking to count the ballots themselves, without the slightest authority in law. As was said in People ex rel. M. W. Fuller v. L. P. Hilliard et al., 29 Ill. 413, the board of canvassers are “ministerial, not judicial officers. They might possibly judge whether returns are in due form, but after that they can only compute the votes cast for the several candidates according to the returns and declare the result.” It appears from , this record that the board of trustees did not canvass any returns. They did something entirely different and wholly unauthorized. It was therefore entirely proper that the writ of mandamus should issue commanding them to perform the clear and obvious duty required of them by law. McCrary on Elections, Sections 261, 262, also, 399, 415, 416, cited in the brief of defendant in error. The judgment of the Superior Court is affirmed.